Citation Nr: 1138178	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-31 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955, from June 1957 to August 1957, and from May 1960 to May 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for diabetes mellitus and prostate cancer.  In a June 2007 decision, the Board denied both claims.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated in October 2007, the Court granted VA's unopposed motion for a remand, and remanded the matter to the Board for action consistent with the motion.

In February 2008, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), for the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus was not shown in service or for many years thereafter, and the most probative evidence indicates the disorder is not related to service.

2.  The Veteran's prostate cancer was not shown in service or for many years thereafter, and the most probative evidence indicates the disorder is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for establishing service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran VCAA notice in a letter issued in October 2004.  That letter advised the Veteran what information and evidence was needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  A March 2006 letter advised the Veteran how VA determines disability ratings and effective dates, and the type of evidence needed to establish such.  The case was last adjudicated in August 2009.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service medical records, VA examination reports, medical opinions, and hearing testimony.  In addition, the Board's prior remand instructions were accomplished.  The Veteran's service personnel records were obtained, a September 2008 letter asked the Veteran for additional information concerning his claimed exposure, and the Veteran underwent VA examinations in conjunction with his claim.  In addition, the Board sought opinions from specialists in endocrinology and oncology, that considered medical treatise information and provided thorough rationales.  Finally, military documents were received reflecting pesticide and insecticides were used.  Accordingly, the Board finds that the remand directives have been substantially complied with, and further action is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by reporting for VA examinations and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of the claims.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has diabetes mellitus that was diagnosed in the 1990s and prostate cancer that was diagnosed after 2000.  He essentially contends that each of these diseases developed as a result of his exposure to chemicals during his service in Korea in the early 1950s.  He has described the chemicals to which he was exposed in Korea as dioxin and as pesticides, including DDT.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes and cancer become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran did not serve in Vietnam or in Korea during the Vietnam era.  Accordingly, the presumptive provisions concerning herbicide exposure during the Vietnam era do not apply to his claim.  See 38 U.S.C.A. §1116 (West 2002 & Supp. 2011); see also 38 C.F.R. § 3.307, 3.309(e).  

In 2004, the Veteran claimed service connection for diabetes and prostate cancer.  He stated that he had been exposed to dioxin during his service in Korea in the early 1950s.  In an April 2005 statement, the Veteran reported that he was exposed to insecticides during a fourteen month period in 1953 and 1954.  He stated that he and others sprayed their area daily with DDT and other insecticides.  He reported that approximately once a week he and others underwent full body spraying against lice and crab lice.  He indicated that after each body spraying they had to wait 20 to 30 minutes before showering and rinsing off the insecticides.  He stated that he now was diabetic and that he had been treated for prostate cancer.  The Veteran submitted statements from a man who served with him and a man who served at the same location in Korea at around the same time.  Each of the men described spraying of the area and of servicemembers' bodies with insecticides to fight lice and crab lice.  Each man stated that when their bodies were sprayed they had to wait a while before they washed.

In VA outpatient treatment in May 2005, the Veteran expressed his belief that he was exposed to dioxin during service in Korea, and that the dioxin exposure led to his diabetes and prostate cancer.  The treating physician, S. S., M.D., stated that she was not sure whether the Veteran's diabetes and prostate cancer were due to exposure to dioxin.  Dr. S. S. noted that some cancers have been linked to chemical exposures.  Dr. S. S. stated that, if the Veteran was exposed to a chemical, it might be a possibility that his diabetes and prostate cancer are related to chemical exposure.  

The Veteran submitted a January 2006 medical assessment and social history prepared by a social worker.  The social worker listed the Veteran's medical conditions, including type 2 diabetes mellitus, secondary to dioxin exposure in Korea, and prostate cancer in 2003, secondary to dioxin exposure in Korea.  

In the September 2006 Travel Board hearing, the Veteran again indicated that during his service in Korea in the 1950s, substances including DDT were sprayed around the area and on the bodies of servicemembers to kill or repel insects.

In 2008, records from the Veteran's service unit were added to the claims file.  Those records indicated that in 1953 the unit's area was sprayed with DDT as part of a program to control insects and rodents.

The Veteran on some occasions has described the chemical to which he was exposed in service as dioxin.  In his more specific accounts of the exposure, however, he clarified that he was exposed to sprayed substances used to kill insects rather than plants, that is, insecticides rather than herbicides.  The Board finds that the preponderance of the evidence is against a finding that he was exposed to herbicides during service. 


Diabetes

The Veteran's service treatment records do not reflect any finding of diabetes or abnormal sugar levels.  Records of VA outpatient treatment of the Veteran show a diagnosis of type 2 diabetes mellitus from 1997 forward.  In the September 2006 Travel Board hearing, the Veteran reported having been diagnosed with diabetes about six to eight years prior to the hearing.  He confirmed that during service he was not told that he had high blood sugar or other signs of diabetes.

In the February 2008 remand, the Board requested a VA examination with a file review and opinion as to the likelihood that the Veteran's diabetes is related to his insecticide exposure during service.

The Veteran had a VA diabetes examination in December 2008.  The Veteran reported a history of fourteen months service in Korea.  He stated that during that time he was sprayed daily with DDT and other insecticides to combat lice and crab lice, and that he had to wait 20 to 30 minutes after being sprayed before he could shower.  The examiner, J. M., M.D., concluded based on review of medical records that the Veteran's diabetes had onset in the mid to late 1990s.  Dr. J. M. opined that it is at least as likely as not that the Veteran's diabetes is related to his exposure in service to insecticides, which the examiner described as similar to Agent Orange.

The RO asked Dr. J. M. to further explain certain aspects of his opinion, including the indication that the effects of DDT on exposed persons are similar to the effects of Agent Orange.  In a February 2009 addendum to the examination report, Dr. J. M. stated that he could not resolve, without resort to speculation, the question of a relationship between the Veteran's DDT exposure and the subsequent development of his disabilities.

In 2010, the Veteran submitted reports of scientific studies, in support of his claims.  In a 2003 study, medical researchers compared persons who worked applying insecticides to persons who did not do such work.  The researchers found that a greater rate of mortality from diabetes in persons who worked applying insecticides.  In a 2005 study, medical researchers studied the prevalence of diabetes in persons with and without laboratory findings of residuals of DDT exposure.  The researchers concluded that exposure to persistent organochlorine pollutants (POPs), including DDT, might contribute to causing type 2 diabetes mellitus.  In a 2009 study, medical researchers found that POPs, including PCBs, DDT, and dioxin, can be a risk factor for type 2 diabetes.

In 2010, the Board requested a VA medical expert opinion with respect to the Veteran's diabetes claim.  In April 2011, C. J., M.D., a Chief of the Endocrinology Section of one of the VA Healthcare Systems, reviewed the Veteran's claims file.  Dr. J. listed medical literature that he reviewed on the subject of a possible relationship between DDT and type 2 diabetes mellitus (T2DM).  Dr. J. assumed as confirmed the Veteran's history of being sprayed with DDT and other pesticides frequently in 1953 and 1954.  Dr. J. noted the Veteran's weight and medical history as shown in medical records.  Dr. J. provided a summary of his review as follows:

Several epidemiological and case control studies have suggested a connection between T2DM and exposure to DDT.  Estimated increased risk for T2DM has been reported to be 1.16-7 fold above a reference population.  The studies suggesting a connection between DDT and T2DM, however are small and in several of the reports, there was exposure to other chemicals that potentially could cause DM.  Several animal models report that acute exposure to DDT can cause abnormalities in glucose metabolism.  However, I was unable to find data that would be applicable to this particular patient; that DDT exposure caused T2DM 40 years post exposure.  In contrast, there is an enormous literature demonstrating a central role of obesity in T2DM.  This patient has a BMI of 37, which is near the obesity benchmark (40).  At a BMI of 37 the increased risk of an individual for T2DM is roughly 5-fold.  T2DM is very common, effecting approximately 16% of the population of Arkansas age >65 years.  The high prevalence of the T2DM in the general population and obesity-associated increased risk can readily explain the veteran's T2DM.

Dr. J. opined, "I conclude that it is more likely than not that the patient's T2DM was NOT [emphasis in original] caused by exposure during service to insecticides."

The preponderance of the evidence establishes that the Veteran's diabetes arose many years after service, and the Veteran does not allege otherwise.  In the assembled medical and scientific evidence, there is evidence for and against a connection between the Veteran's insecticide exposure during service and his post-service diabetes.  Dr. J. M. initially supported an at least equivocal likelihood of a connection between the insecticide exposure and the Veteran's diabetes.  When asked to explain further, however, Dr. J. M. stated that his initial opinion was based on speculation.  Dr. J. M.'s addendum reduced the supportive weight of his initial opinion.  The reports from studies that the Veteran submitted tend to show that persons who handle insecticides develop diabetes at a greater rate than persons who do not.  Those reports thus provide support for the theory of causation upon which the Veteran's claim is based.  However, these reports are not specific to the facts of the Veteran's claim and are afforded less probative weight.  See Sacks v. West, 11 Vet. App. 314, 317 (1998)

Additionally, VA physician S. S., M.D., stated that she was not sure whether the Veteran's diabetes and prostate cancer were due to exposure to dioxin and that if the Veteran was exposed to a chemical, it might be a possibility that his diabetes and prostate cancer are related to chemical exposure.  However, such opinion is merely speculative and entitled to no probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").

The Board also notes that a January 2006 report prepared by a social worker listed the Veteran's medical conditions as including type 2 diabetes mellitus secondary to dioxin exposure in Korea, and prostate cancer in 2003, secondary to dioxin exposure in Korea.  However, the social worker was merely restating the history the Veteran provided, with no additional discussion of pertinent evidence to suggest such was a medical opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).  Moreover, there is no indication that a social worker has sufficient expertise to provide a competent medical opinion concerning the etiology of physical disorders such as diabetes and prostate cancer.  Accordingly, no probative value is assigned to this report.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Conversely, the Board assigns great probative weight to the opinion from Dr. J, who concluded that it is more likely that the Veteran's diabetes was not caused by his being sprayed with insecticides repeatedly during 1953 and 1954.  He indicated that the Veteran's age and weight risk factors are the more likely explanations for the Veteran's 1990s-onset diabetes.  Dr. J. reviewed the Veteran's claims file, reviewed literature, and considered the Veteran's case specifically.  Dr. J.'s professional training in endocrinology and his discussion of the Veteran's specific history and risk factors add additional weight to his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

While the Veteran contends that diabetes is related to exposure to chemicals during service, as a lay person he is not competent to render a competent opinion on the etiology of diabetes, as such requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, his opinion on such matter is not competent medical evidence, and is significantly less probative than the opinion from the Chief of Endocrinology.  

For the reasons set forth above, the Board finds that the preponderance of the competent and probative evidence is against a finding that the Veteran's diabetes is related to his military service.  Further, diabetes was not shown in service or for many years thereafter.  Accordingly, there is no basis upon which to establish service connection for diabetes and the claim is denied.  

Prostate Cancer

The Veteran's service treatment records do not show any findings of prostate symptoms or disorders.  Private medical records from 2003 reflect that the Veteran underwent radiation therapy to treat prostate cancer.

The Veteran has submitted articles printed from the internet in support of his prostate cancer claim.  In an article printed in February 2006, the author stated that DDT is highly toxic if absorbed through skin, and is likely to cause cancer.  Articles printed in August 2006 and March 2009 both indicate that M. S., M.D., received a grant to study the potential links between DDT exposure and the development of prostate cancer.  The articles relate Dr. M. S.'s hypothesis that DDT residuals in human tissues could contribute to the carcinogenic process within the prostate through at least two possible biological mechanisms.  

In the September 2006 Travel Board hearing, the Veteran reported that he did not remember having any prostate disorder during service.  He indicated that his prostate cancer was diagnosed at a VA medical facility.  He stated that he underwent treatment for the cancer, and that he had residual urinary leakage.

In the February 2008 remand, the Board requested a VA examination with a file review and opinion as to the likelihood that the Veteran's 2003 prostate cancer is related to his insecticide exposure during service.

In September 2008, Dr. S. S., a VA staff physician who has treated the Veteran, expressed her conclusion that the Veteran was exposed to DDT while in service.  Dr. S. S. wrote that DDT has carcinogenic potential and is associated with development of many cancers.  She cited government and other scientific sources describing the possibility and likelihood that DDT is carcinogenic.  Dr. S. S. opined, "The Dioxin in DDT in all probability could have caused this patient's prostate cancer."

The Veteran had a VA genitourinary examination in December 2008.  The examiner, M. M., M.D., concluded that the Veteran has documented prostate cancer and reasonable documentation of the use of DDT on his person during his Korean War service.  Dr. M. M. went on to opine, "However, having reviewed the urological literature I cannot find direct evidence of an etiological link between DDT and the development of prostate cancer."

In 2010, the Veteran submitted reports of scientific studies.  In a 2002 study, medical researchers found that persons who worked applying agricultural pesticides, including DDT, had a higher rate of prostate cancer than the general population in the same areas.  In a 2004 study, medical researchers found that endocrine-disrupting chemicals, including DDT, increased the incidence of hormone-dependent cancers, including prostate cancer, in farmers and other persons who handled the chemicals.

In 2010, the Board requested a VA medical expert opinion with respect to the Veteran's prostate cancer claim.  In September 2010, P. S., M.D., the Chief of the Oncology Section of a VA Medical Center, reviewed the case.  Dr. P. S. stated as an assumption that the Veteran was frequently sprayed with DDT and other insecticides during his fourteen months of service in Korea.  Dr. P. S. reported having reviewed relevant medical and government literature.  Dr. P. S. stated that most of the data could not distinguish between the effects of pesticides, DDT, dioxin, and Agent Orange.  Dr. P. S. indicated that for purposes of his analysis he would consider those substances equivalent.  Dr. P. S. provided his opinion, as follows:

This veteran's exposure to DDT appears modest and would be less than that of a full time pesticide applicator.  Most of the literature and reviews do not suggest that DDT causes prostate cancer.  The articles that suggest that DDT causes prostate cancer also show that DDT is only a small risk factor for prostate cancer and this risk is also associated with people who had higher and more prolonged levels of exposure.  There are many known risk factors for prostate cancer. . .and the most common risk factor which this veteran has is older age.  The totality of medical evidence as well as this veteran's relatively limited exposure suggests that it is more likely than not that his prostate cancer was NOT [emphasis in original] causally related to his DDT exposure.

The preponderance of the evidence indicates that the Veteran did not have any prostate cancer or prostate abnormalities during service.  The Veteran contends that DDT and other insecticides sprayed on and around him during service led to the development of the prostate cancer that became manifest around 2003.  The assembled medical and scientific evidence includes evidence for and against that claim.

The Veteran submitted a reference to scientific evidence that skin contact with DDT is likely to cause some types of cancer.  Any results from Dr. M. S.'s planned study have not been submitted, but Dr. M. S. has identified processes through which it is possible that DDT contributes to causing prostate cancer.  The reports of 2002 and 2004 studies that the Veteran submitted show a higher incidence of prostate cancer among people who handle DDT.  However, those reports are not specific to the facts of this Veteran's case and are accorded less probative weight. 

Three physicians specifically considered the Veteran's case.  Dr. S. S. noted evidence of links between DDT exposure and some cancers or cancer in general.  She provided speculatively worded support for service connection in the Veteran's case, stating that his DDT exposure "in all probability could have caused" his prostate cancer.  As noted above, speculative opinions are entitled to no probative value.  See Polovick, 23 Vet. App. at 54 (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Additionally, for the reasons set forth above in the discussion concerning the diabetes claim, the January 2006 report prepared by a social worker listing prostate cancer secondary to dioxin exposure in Korea is afforded no probative value.  

Dr. M. M. concluded that the Veteran was exposed to DDT and that he later developed prostate cancer.   Dr. M. M., however, did not find in the literature he reviewed direct evidence that DDT exposure is a causative factor in prostate cancer.  Dr. M. M.'s statement does not tend to support the Veteran's claim.  

Dr. P. S. concluded that the Veteran's DDT exposure was less than the exposure of persons who regularly work applying pesticides, that DDT is at most a small risk factor for prostate cancer, and that the Veteran's age is a more significant prostate cancer risk factor than his DDT exposure.  Dr. P. S.'s training as an oncologist adds weight to his opinion, as does his explanation of the rationale for his opinion.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.

While the Veteran contends that prostate cancer is related to exposure to chemicals during service, as a lay person he is not competent to render a competent opinion on the etiology of prostate cancer, as such requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, his opinion on such matter is not competent medical evidence, and is significantly less probative than the opinion from the Chief of Oncology.  

The appellant's attorney has argued that Dr. P. S.'s opinion is inadequate because the physician considered the Veteran's DDT exposure to be modest when compared to a person who is a full time pesticide applicator.  In the attorney's opinion, he feels the Veteran's exposure over 14 months was more significant than someone who is a full time "herbicide applicator."  However, the attorney provided no objective support for his belief.  The Board finds the oncologist's conclusion, after his review of medical studies concerning the incidence of prostate cancer in full time pesticide applicators, to be more probative than the attorney's unsupported assertion.  Moreover, the oncologist also considered a variety of medical literature concerning the relationship between prostate cancer and chemical exposure when rendering his opinion.  Accordingly, the opinion was supported by an adequate rationale and is entitled to great probative value.

For the reasons set forth above, the Board finds that the preponderance of the competent and probative evidence is against a finding that the Veteran's prostate cancer is related to his military service.  Further, prostate cancer was not shown in service or for many years thereafter.  Accordingly, there is no basis upon which to establish service connection for prostate cancer and the claim is denied.  

In reaching the above conclusions with respect to both claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for prostate cancer is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


